Title: From Alexander Hamilton to Caleb Swan, 1 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York October 1st. 1799
          
          I send you the following Postscript to a letter which I have received from Major Jackson—
          “I have heretofore given directions to have the companies in my battallion mustered the first day in each month, weather permitting. I am informed by Captain Lemuel Gates that the Pay Master General has Arrived at Head Quarters and has given him different directions. I wish for your influence that the information may be given to the Commanding officers.”
          You will be so good as to communicate to me the instructions which you may have given to Captain Gates—
          With great consn &c
          Caleb Swan Eqr
        